MATTHIAS, J.
Epitomized Opinion-!
■ First Publication ot thlsiOpiniou
Attorneys — Julius R. Samuels and S. A. Headley, for Cramer; Cobb, Howard & Bailey and Kramer & Bettman (all of. Cincinnati), for Kramer & Bettman and others.
A judgment obtained by Cohen against Góldberger was affirmed by the Court of Appeals and again by the Cupreme Court. Before the judgment was paid Kram'er & Bett-man and others, attorneys for Cohen, filed an intervening petition in the Court of Appeals praying that they be allowed an attorneys’ lien on the judgment by virtue of a contract with Cohen that they should receive as fees one-half of the am'ount recovered. Cramer, a creditor of the partnership of Góldberger & Cohen, had previously filed an intervening petition contending that the judgment was partnership assets rather than the property of Cohen. Judgment for Kram|er & Bettman and others on their intervening petition was rendered by the Court of Appeals. Cramer brings error. Held:
Even if the judgment is the property of the partnership and not of Cohen it was obtained by the skill and labor of these attorneys, Kramer & Bettman and others, and as a result they have a lien on the judgment, and the partnership, if entitled to the judgment, must take it incumbered by their legitimate charge. Judgment of Court of Appeals affirmed.